292 So. 2d 215 (1974)
STATE of Louisiana
v.
Bennie C. MORRIS.
No. 54151.
Supreme Court of Louisiana.
March 25, 1974.
Daryl Gold, Shreveport, for defendant-appellant.
William J. Guste, Jr., Atty. Gen., Barbara Rutledge, Asst. Atty. Gen., John A. Richardson, Dist. Atty., Albert S. Lutz, Jr., Asst. Dist. Atty., for appellee.
CALOGERO, Justice.
The defendant, Bennie C. Morris, was charged by grand jury indictment with violation of La.R.S. 14:42, aggravated rape. The defendant was tried and found guilty by a twelve man jury of attempted aggravated rape. Defendant filed a Motion for a New Trial which was denied on August 17, 1973. The defendant was sentenced to be confined at hard labor for a period of seven and one-half years in the custody of the Louisiana Department of Corrections.
During the proceedings below, defendant's retained trial counsel reserved two bills of exceptions. Neither bill has been perfected for this appeal. Therefore, our review is limited to errors discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence. C.Cr.P. Art. 920. State v. Price, 274 So. 2d 194 (La.1973).
Defendant's retained counsel for this appeal urges, however, that we consider the two reserved but unperfected bills as well as other error committed at the trial, as to which bills were not reserved. He contends that we should do this in the interest of justice, and even though there has been no compliance with the procedures set forth in Articles 844 and 920 of our Louisiana Code of Criminal Procedure, which *216 limit the scope of appellate review in criminal appeals to perfected bills of exceptions and errors discoverable from inspection of the pleadings and proceedings. His contention is that this procedure and these articles are unconstitutional because they cause a denial of substantive due process and violate the Fifth and Fourteenth Amendments of the United States Constitution and Article I, Section 2 of the Louisiana Constitution of 1921. He submits no argument or authorities in support of this contention. We find no merit in this position and will therefore review in this criminal appeal only perfected bills of exceptions and errors discoverable from inspection of the pleadings and proceedings.
We have reviewed the pleadings and proceedings and find no reversible error. Therefore, for the above assigned reasons, the conviction and sentence of defendant, Bennie C. Morris, are affirmed.